Case 1:18-cr-00204-NGG-VMS Document 481 Filed 03/29/19 Page 1 of 2 PageID #: 5070




                                                                March 29, 2019


  BY ECF

  Honorable Nicholas G. Garaufis
  United States District Judge
  United States Courthouse
  225 Cadman Plaza East
  Brooklyn, New York 11201

                 Re:     United States v. Allison Mack,
                         S2 18 Cr. 204 (NGG)

  Dear Judge Garaufis:

          We write respectfully on behalf of Ms. Mack, and with the consent of the government, to
  request a thirty-day continuance of the trial date. The reason for the requested continuance is that
  Ms. Mack actively is engaged in negotiations with the government regarding a potential pretrial
  resolution of her case, and the additional time will allow the parties to conclude those negotiations
  without prejudicing their ability to prepare for trial.

         If the Court is inclined to grant the requested relief, Ms. Mack further requests that her
  pending motion to sever and for related relief be held in abeyance with respect to her case pending
Case 1:18-cr-00204-NGG-VMS Document 481 Filed 03/29/19 Page 2 of 2 PageID #: 5071
  Hon. Nicholas G. Garaufis, U.S.D.J.
  March 29, 2019
  Page 2



  the conclusion of those negotiations. The parties promptly will inform the Court if there are any
  changes.

         As always, the undersigned appreciate the Court’s consideration and are available to
  answer any questions.

                                                             Respectfully yours,

                                                             /s/

                                                             William F. McGovern
                                                             Sean S. Buckley
                                                             +1 212 488 1210 / 1253


  cc:    Counsel of record (by ECF)
